department of the treasury internal_revenue_service washington d c number release date cc dom fs p si uilc date internal_revenue_service national_office field_service_advice memorandum for assistant regional_counsel lc from assistant chief_counsel field service cc dom fs subject amortization of intangibles this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year act section subsection paragraph paragraph tam issues whether the intangibles at issue in particular taxpayer’s favorable financing are assets that may be amortized under sec_167 assuming the intangibles are amortizable assets whether the amount subject_to amortization is the adjusted cost_basis of such assets on january year the date taxpayer became a taxable entity pursuant to act or the fair_market_value of such assets on that date assuming amortization is otherwise permissible under sec_167 and under the act whether taxpayer is entitled under sec_263 concepts to current deductions with respect to similar items acquired after january year conclusion sec_1 favorable financing is not a valuable asset used in taxpayer’s trade_or_business or for the production_of_income for purposes of sec_167 the basis of the intangible items identified by taxpayer is their cost if sec_167 entitles taxpayer to amortize its intangible items the cost_basis of the items is the amount capitalized pursuant to sec_263 and taxpayer is not entitled to current deductions with respect to similar items acquired after january year facts a detailed exposition of the facts surrounding taxpayer’s operations is set forth in a previously-rendered tam for our purposes those facts are summarized here taxpayer was created by congress in year from its inception until year it was exempt from all federal state and local_taxes other than real_property_taxes it was made subject_to federal_income_tax effective january year by act the issues presented herein revolve around that transition in operation taxpayer links residential mortgages meeting specific guidelines from a designated group of lenders with the financial capital markets it accomplishes this objective by buying mortgages from lenders originators pooling these obligations and issuing securities identified with specific pools to the investing public taxpayer does not actually originate loans for tax purposes taxpayer contends that certain of its intangible assets acquired before qualify for amortization and that the basis on which amortization is to be computed is fair_market_value as opposed to the usual rule_of adjusted cost_basis under sec_167 taxpayer’s adjusted cost_basis in the disputed intangible assets as of january year would appear to be zero or certainly a good deal less than the fair market values asserted among the intangible assets for which taxpayer has claimed amortization is its favorable financing the favorable financing issue pertains to taxpayer’s loan obligations where it’s cost of funds for the remainder of the loan term as of the date taxpayer became taxable is below market according to taxpayer the below-market borrowings are in four categories notes and bonds payable subordinated debt capital debentures and zero coupon bonds collateralized mortgage obligations cmos and guaranteed mortgage certificates gmcs taxpayer claims to have arrived at its valuations of favorable financing with a discounted cash_flow approach at the present time we express no opinion regarding the manner of valuation law and analysis issue sec_167 of the internal_revenue_code provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or of property_held_for_the_production_of_income the act does not make any reference to intangible assets however the regulations under sec_167 discuss the depreciation of intangible assets sec_1_167_a_-3 of the income_tax regulations provides that if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance examples are patents and copyrights an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no deduction for depreciation is allowable with respect to goodwill taxpayer argues that its below-market financing is a valuable intangible asset having a limited useful_life ascertainable with reasonable accuracy the earlier tam set forth the position that favorable financing is not able to be amortized under sec_167 because favorable financing is not a valuable asset used in taxpayer’s trade_or_business or for the production_of_income favorable financing represents taxpayer’s obligation to pay interest at rates lower than those it could obtain as of january year the tam reasoned that an obligation to pay money is not a valuable asset sec_197 of the internal_revenue_code as enacted under obra ’93 which allows a 15-year amortization for goodwill and certain other intangibles acquired after date is inapplicable under the facts of this case taxpayer relies on 91_tc_463 aff’d per curiam 900_f2d_266 11th cir and 97_tc_496 both concerning the amortization of core deposit intangibles for the proposition that value attributable to below-market use of money is property for purposes of sec_167 core_deposits are customer-based intangibles representing stable deposits that banks expect to retain for extensive lengths of time in citizens and southern the tax_court concluded that although core_deposits are a liability deposit_base is an asset until depositors withdraw their funds the bank will be able to invest these funds the benefit that flowed from the continued use of the funds was the asset the court allowed to be set up and depreciated although the deposits appeared on the liability side of the balance_sheet they created value as a depositor relationship to the extent that their cost was more attractive than higher-cost deposits citizens and southern t c pincite the instant case is distinguishable from core deposit intangibles in that no asset is created by virtue of taxpayer’s obligations under the debt instruments when taxpayer issued the debt instruments it presumably issued them at the market rate of interest between the time taxpayer incurred the obligations and the time of the act interest rates fluctuated taxpayer identified a portion of its debt obligations which bore a lower rate of interest than market on january year such an identification however does not create an asset taxpayer is attempting to adjust the asset side of its balance_sheet to account for an overstatement in fair_market_value terms of its liabilities this type of adjustment has been previously denied by the tax_court in r m smith inc v commissione591_f2d_248 3rd ci69_tc_317 ce444_us_828 in calculating the total purchase_price for capital stock partially paid_by a promissory note under the residual_method the court disallowed adjustments to the face value of the note when it was apparent that because of the low interest rate the face value did not equal the note's fair_market_value moreover the tax law generally does not recognize the present_value of debt for purposes of determining basis see also 47_tc_340 acq 1969_1_cb_21 when a taxpayer can establish that it has acquired an intangible asset with a determinable basis and a reasonably ascertainable_useful_life and sec_167 is applicable the taxpayer is entitled to amortize the asset 507_us_546 however in this case taxpayer has mischaracterized the difference between the face_amount of the obligations and their current market_value as of january year as a separate and distinct asset 2the unstated_interest rules under sec_483 of the code did not apply even if favorable financing is an asset it is not an asset that qualifies for fair_market_value basis under section of act the favorable financing at issue is a component of debt instruments issued by taxpayer congress enacted specific provisions for taxpayers to claim deductions associated with debt instruments see eg sec_163 and sections of the code therefore if a deduction may be claimed for favorable financing it should be claimed under these specific provisions not under general recovery provisions such as sec_167 when congress passed section of act to make taxpayer taxable it generally required taxpayer to restate the basis of all of its assets to their fair_market_value but did not require taxpayer to restate the adjusted_issue_price of all outstanding debt to the fair_market_value of the burden represented by the debt for debt that had been originally issued in a lower interest rate environment the debt for which taxpayer is claiming the existence of a favorable financing asset restating the adjusted_issue_price would have given taxpayer additional deductions under sec_163 to the extent that the stated principal on the debt exceeded the new adjusted_issue_price see sec_163 by restating bases but not adjusted issue prices however congress effectively denied these sec_163 deductions taxpayer’s claimed sec_167 deductions are an attempt to avoid the consequences of that congressional decision the fact that congress chose not to extend these adjustments to taxpayer’s outstanding debt should be respected in another context taxpayer has claimed amortization deductions under sec_167 for favorable financing to effect an end-run around congressional action that prevented deductions under sec_163 for essentially the same item usually amortization of favorable financing is claimed by a taxpayer that has assumed debt as part of the purchase of a business when the stated_interest rate on the assumed debt was sufficiently lower than market interest rates the debt might have been treated as having been reissued for an amount less than the stated principal_amount thus producing original_issue_discount deductions under sec_163 for the assuming party the enactment of sec_1274 however barred these deductions by treating the taxpayer as assuming the full stated principal of the debt regardless of whether market interest rates had increased since the debt was originally issued taxpayer sought to avoid this consequence by pointing to the increase in rates asserting the existence of a favorable financing asset and claiming deductions under sec_167 as a substitute for the barred deductions under sec_163 allowing taxpayer to claim deductions under sec_167 for a favorable financing asset would circumvent the code’s general proscription against allowing sec_163 deductions in these circumstances as such taxpayer’s claims should be denied issue you ask whether the conclusion of the tam with regard to the proper basis of taxpayer’s intangible assets remains the same we continue to agree that the position set forth therein is correct the act which subjected taxpayer to federal_income_tax provided special basis rules to be used in determining gain_or_loss and to be used in depreciating tangible_property as follows adjusted_basis of assets - a in general -except as otherwise provided in subparagraph b the adjusted_basis of any asset of the taxpayer held on january year shall- i for purposes of determining any loss be equal to the lesser_of the adjusted_basis of such asset or the fair_market_value of such asset as of such date and ii for purposes of determining any gain be equal to the higher of the adjusted_basis of such asset or the fair_market_value of such asset as of such date b special rule for tangible depreciable_property -in the case of any tangible depreciable_property which- i is of a character subject_to the allowance for depreciation provided by sec_167 of the internal_revenue_code of and ii is held by the taxpayer on january year the adjusted_basis of such property shall be equal to the lesser_of the basis of such property or the fair_market_value of such property as of such date section subsection paragraph of act sets forth the rules for calculating adjusted_basis only for purposes of determining gain_or_loss and a special rule for purposes of determining gain_or_loss on tangible depreciable_property this section does not provide any guidance for determining the proper adjusted_basis in depreciating intangible_property section subsection paragraph of act further provides adjusted_basis -for purposes of this subsection the adjusted_basis of any asset shall be determined under part ii of subchapter_o of the internal_revenue_code of part ii of subchapter_o of the internal_revenue_code code sets forth basis rules of general application as section subsection of act provides no rule or guidance for calculating the adjusted_basis for purposes of depreciating intangible_property the adjusted_basis must be determined under existing provisions of the code sec_167 provides that the basis for depreciation shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of the property sec_1011 provides that the adjusted_basis for determining gain_or_loss shall be the basis as determined under sec_1012 or other applicable sections of the subchapter3 and adjusted as provided in sec_1016 sec_1011 sec_1012 and sec_1016 are found in part ii of subchapter_o the same part and subchapter referred to in section subsection paragraph of act under sec_1012 of the code the basis_of_property is the cost of such property the cost_basis is then adjusted under sec_1016 as it relates to depreciation sec_1016 provides that the cost_basis of property shall be decreased for exhaustion wear_and_tear obsolescence amortization and depletion by the greater of two amounts the amount allowed as deductions in computing taxable_income to the extent resulting in a reduction of the taxpayer’s income taxes or the amount allowable for the years involved if the taxpayer has not taken a depreciation deduction in any prior taxable_year the adjustment to the basis of the property for depreciation allowable is to be determined by using the straight-line method_of_depreciation sec_1_1016-3 thus if the cost of an intangible asset is capitalized and added to basis under sec_1012 under the plain language of sec_1016 taxpayer must adjust the basis of any intangible_property it seeks to depreciate by the amount of depreciation allowable for that asset since acquisition_date this is true regardless of the fact that taxpayer did not actually claim any deductions for depreciation in sec_1011 provides in its entirety the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections of this subchapter and subchapters c relating to corporate_distributions and adjustments k relating to partners and partnerships and p relating to capital_gains_and_losses adjusted as provided in sec_1016 the years when taxpayer was not subject_to tax taxpayers are not required to receive a tax_benefit before basis is adjusted for allowable but not taken depreciation the legislative_history of sec_1016 supports the foregoing proposition in the predecessor to sec_1016 was amended in order to correct a supreme court interpretation of an earlier amendment added by the revenue act of the intended purpose of the amendment was to prevent a taxpayer from claiming a double deduction by requiring any excessive_depreciation claimed and subsequently allowed to reduce the basis of the property however in 319_us_523 the supreme court construed the amendment to mean that even in the case of a taxpayer who had received no tax_benefit from mistakenly claiming excessive_depreciation in earlier years now closed the taxpayer was required to reduce his basis in the depreciable_property by that amount the amendment in relevant part corrected the seemingly unjust interpretation in virginian hotel corp by providing that the adjusted_basis of property is to be reduced by excessive_depreciation shown in a return only to the extent that such excessive_depreciation resulted in a reduction in the taxpayer’s taxes the determination of whether a deduction resulted in a tax_benefit is only necessary when excessive_depreciation is claimed when a taxpayer claims an appropriate deduction for depreciation for basis_adjustment purposes it is immaterial whether the deduction results in a tax_benefit to the taxpayer consistent with this proposition is the fact that a taxpayer is required to adjust basis in an asset by the amount of depreciation allowable even in the case where a taxpayer did not claim any deduction the legislative_history illustrates this point the committee continues the provisions of existing law also included in the house bill which require that the basis_of_property shall be reduced in any case by amounts allowable whether or not any_tax benefit is derived therefrom s rep no pincite h_r amendment makes no change in the law with reference to the deduction of allowable_depreciation the law has been and will remain that depreciation which was allowable in a prior year must be deducted in computing basis even though in the light of later events it develops that the depreciation in such prior year was actually less than it was then properly estimated to be and this is true regardless of whether depreciation allowable in such prior year had any effect on tax_liability in the prior year such depreciation must be deducted even though there was no income against which it could be offset cong rec statement of mr camp thus in the instant case the fact that taxpayer did not receive a tax_benefit from amortization in previous years is not relevant depreciation represents the decline in value of property that occurs over time due to wear_and_tear obsolescence amortization exhaustion etc depreciation is centered on the concept that property has a limited useful_life the supreme court has noted that the primary purpose of an annual depreciation deduction is to further the integrity of periodic_income statements by making a meaningful allocation of the cost entailed in the use excluding maintenance expense of the asset to the periods to which it contributes 507_us_546 quoting 364_us_92 assuming taxpayer has any amortizable intangible_property the decline in the value of such assets in taxpayer’s hands began at the time of acquisition not at the time taxpayer became taxable thus taxpayer is required under sec_1016 to calculate the allowable_depreciation for its intangible assets from the year acquired and adjust the basis of these assets accordingly in order to meaningfully allocate the cost entailed in the use of the asset to the period to which it contributes specifically in regard to the amortizable_basis of the claimed favorable financing asset we note that even if favorable financing is deemed an asset it is not an asset that qualifies for fair_market_value basis under section of act again section of act provides that except as otherwise provided in subparagraph b relating to a special rule for tangible depreciable_property the adjusted_basis of any asset of taxpayer shall for purposes of determining any gain be equal to the higher of the adjusted_basis of such asset or the fair_market_value of such asset as of such date emphasis added this provision of the act was to ensure that any pre-year appreciation in the value of taxpayer’s assets would not be taken into account for tax purposes even if taxpayer’s favorable financing constitutes an asset however it could never produce gain since a taxpayer’s transactions in debt that it has issued can produce only cancellation of indebtedness cod income or additional interest deductions since there is no way that favorable financing could ever produce gain_or_loss section of act arguably doesn’t apply to favorable financing issue as you requested we have reviewed the position taken in the tam and asked that the it a branch of field service do the same in both cases we believe the position set forth therein that in the event amortization of taxpayer’s intangible assets is allowed any expenditures in later years that create or enhance the intangible assets must be capitalized and not currently deducted is correct in substance if an item eg a customer relationship created in or earlier rose to the level of an asset under section of act then there is little reason to question whether a similar item created in a later year is also an asset thus the costs of creating or enhancing that asset should also be capitalized into basis the taxpayer’s argument that the alternative position is somehow based on some sort of capitalization election misses the point the duty_of_consistency called for under the alternative position relates to the treatment of the item as a separately identifiable asset-not to the capitalization of the expenditures attributable to that item as stated above the position stated in the tam stands case development hazards and other considerations please call if you have any further questions by harve m lewis chief passthroughs and special industries branch field service division
